  Case 1:19-cr-00627-VM Document 75 Filed 09/08/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------X                           9/9/2020
UNITED STATES OF AMERICA,        :
                                 :
                                 :               19 CR 627(VM)
          -against-              :                  ORDER
                                 :
ARIEL ACOSTA, et al.,            :
                                 :
                  Defendants.    :
---------------------------------X
VICTOR MARRERO, U.S.D.J.:

     Counsel for the Government, with the consent of counsel
for all Defendants (see Dkt. No. 74), requests that the status
conference currently scheduled for September 11, 2020 be
rescheduled. The conference shall be scheduled for Friday
November 13, 2020 at 10:00 a.m.
     All parties to this action consent to an exclusion of
time from the Speedy Trial Act until November 13, 2020.
     It is hereby ordered that time until September 11, 2020
shall    be   excluded   from   speedy   trial   calculations.   This
exclusion is designed to guarantee effectiveness of counsel
and prevent any possible miscarriage of justice. The value of
this exclusion outweighs the best interests of the Defendant
and the public to a speedy trial. This order of exclusion of
time is made pursuant to 18 U.S.C. §§ 3161(h)(7)(B)(i) & (iv).


SO ORDERED:

Dated:        New York, New York
              8 September 2020



                                         _______________________
                                               Victor Marrero
                                                  U.S.D.J.
